Gunderson, J.,
dissenting:
It appearing to me that my brethren have elected to decide *270for themselves matters of fact which the district court otherwise determined upon adequate evidence, I respectfully dissent.
The trial court’s finding that plaintiffs or their predecessors in interest had acquired an easement by prescription is supported by evidence showing appellants had used the dirt road openly, notoriously, and adversely for access; others had frequently used the road; the road was in existence when appellants purchased their property; appellants were informed the road came into existence in 1950; and the only way to gain access to appellants’ property was along the section line dirt road. Assuming arguendo that plaintiffs did not perfect the easement during 1961-1963, the evidence is nevertheless sufficient to support a finding that owners prior to the plaintiffs’ immediate predecessors in interest had established one, that such easement was appurtenant to the property prior to 1961, and that it passed to plaintiffs’ immediate predecessors and then to the plaintiffs.